MANDATE


                                  Court of Appeals
                               fix*t Misttxitt of Cexa*
                                  NO.01-14-00625-CV


                               STEVEN MOODY, Appellant

                                          V.


  SPRING CHRYSLER DODGE JEEP RAM DEALERSHIP CO. AND AUTO
                        NATION CORPORATION, Appellees

  Appeal from the 133rd Judicial District Court of Harris County, Texas (Tr. Ct.
                                 Cause No. 2014-26991).

TO THE 133RD JUDICIAL DISTRICT COURT OF HARRIS COUNTY,
GREETINGS:


      Before this Court, on the 10th day ofFebruary, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in
these words:

               Appellant Steven Moody, has neither paid the required fee nor
               established indigence. After being notified that this appeal was
               subject to dismissal, the notice was returned to sender and
               appellant did not timely respond.             It is therefore
               CONSIDERED, ADJUDGED, and ORDERED that the appeal
               be dismissed.
                                        Court of gppeate

                                  $ irtft ©Strict of flCexa*
                                          BILL OF COSTS


                                           NO.01-14-00625-CV


                                              Steven Moody

                                                    v.



                             Spring Chrysler Dodge, Jeep Ram Dealership

              NO. 2014-26991 IN THE 133RD DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE              CHARGES              PAID/DUE               STATUS                 PAID BY

SUPP CLK RECORD               $10.00           01/05/2015              NOT PAID                  ANT
       FILING                $195.00           07/25/2014              NOT PAID                  ANT


   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                                $205.00.

                    Court costs in this case have been taxed in this Court'sjudgment

          1, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this April 24, 2015.




                                                          CkH^-l.-^,
                                                                  CHRISTOPHER A. PRINE
                                                                  CLERK OF THE COURT
'




                                                                              •MMrurel   : US.P0STAGE» PITNEY BOWES
    Court of Appeals, First District                  OFFICIAL BUSINESS
          301 Fannin Street                           STATE OF TEXAS
    Houston, Texas 77002-2066                         PENALTY FOR
                                                      PRIVATE USE
                                                                              Pwl      J? ft002 $000.48°
                                                                              iSBiSi!£ 00013721O4APR 24 2015




                                            CASE NO. 01-14-00625-CV
               & #!                         STEVEN     MOODY              0
                 &>
                l^>                         REF. 1945374                            w
                                                            05/14/15
                               NIXIE
                                       777054001-1N                                                    - ••:::




                                       SSSS to S&naw                                                                  -




                                               saga